EXHIBIT D
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

IN RE: ‘ Case No. 12-10511-scc
Chapter 11
HEATH GLOBAL, INC.,
. One Bowling Green
Debtor. : New York, New York 10004

June 9, 2014
12:04 p.m.

JIM MAGNER, . Adversary Proceeding
Case No. 12-01664-scc
Plaintiff,

VS.
HEATH GLOBAL, INC.,

Defendant.

TRANSCRIPT OF HEARING ON SECOND MOTION FOR SUMMARY JUDGMENT
FILED BY EDUARDO J. GLAS ON BEHALF OF JIM MAGNER; MOTION FOR
SUMMARY JUDGMENT ON BEHALF OF DEFENDANT HEATH GLOBAL, INC.,
BEFORE THE HONORABLE SHELLEY C. CHAPMAN, UNITED STATES
BANKRUPTCY JUDGE

APPEARANCES:

For the Debtor: Delbello Donnellan Weingarten
Wise & Wiederkehr, LLP
By: Jonathan S. Pasternak, Esq.
One North Lexington Avenue
White Plans, New York 10601
(914) 681-0200

Also Present: McCarter & English, LLP
By: Eduardo J. Glas, Esq.
245 Park Avenue, 27th Floor
New York, New York 10167
(212) 609-6844

 

2700 Centennial Tower
) S IR ) 101 Marietta Street
Atlanta, GA 30303

DEPOSITION PF i ¥

Toll Free: 800.211.DEPO
www.esquiresolutions.com

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Appearances continued:
Also Present:

Audio Operator:

Transcription Service:

Adam Perzow (by phone)

Court Personnel

Esquire

1384 Broadway, 19th Floor
New York, New York 10018
(212) 687-8010

Proceedings recorded by electronic sound recording;
transcript produced by transcription service.

 

® ESQUIRE

2700 Centennial Tower
101 Marletta Street
Atlanta, GA 30303

Toll Free: 800.211.DEPO
www.esquiresolutions.com

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

(Time Noted: 12:04 p.m.)

THE COURT: Okay, so I've read everything,
multiple, multiple, multiple times. This round, previous
rounds. We've been at this for a long time.

So, I have some thoughts. But is there anything
that anyone would like to say that's not reflected in all of
the papers?

MR. GLAS: Can I answer, Your Honor?

THE COURT: Sure.

MR. GLAS: Eduardo Glas, from McCarter and
English.

THE COURT: Yes.

MR. GLAS: On behalf of Mr. Magner. I'm planning
to rely on the papers, Your Honor.

THE COURT: Okay.

MR. GLAS: I think the papers are pretty
comprehensive.

THE COURT: Okay, thank you.

MR. PASTERNAK: We were almost going to say, Your
Honor, it would be great if you just came in and made a
ruling.

THE COURT: Okay.

MR. PASTERNAK: Because we both feel that we've
really adequately briefed the issues for Your Honor.

THE COURT: Okay.

 

2700 Centennial Tower
, | IR ° 101 Marietta Street
Atlanta, GA 30303

DEPOSITION SOLUTIONS

Toll Free: 800.211.DEPO
www.esquiresolutions.com

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

MR. PASTERNAK: But if you have questions, of
course --

THE COURT: You've briefed the issues extensively,
repeatedly, repetitively.

MR. PASTERNAK: Exhaustively.

THE COURT: Exhaustively. And I've spent a great
deal of time thinking about this.

MR. PASTERNAK: Thank you.

THE COURT: I don't have a prepared script, but
I'm prepared to go down all of the arguments and give you a
disposition that I think will be detailed enough so that you
will have an adequate basis on which to go up on appeal,
which I assume that, you know, one of you is going to do. I
mean, that's the thing about this case, which has been clear
from the very beginning, in the absence of a negotiated
settlement, it's up or down.

And in that kind of a situation, it's nice that
there be a settlement, but you folks clearly have declined my
suggestions, invitations, encouragements to settle.

So I'm going to give you a ruling, and I think
that, you know, you're going to end up -- there's a --
whether or not you appeal is up to you.

So, let's start with what the District Court did
and did not do.

All the District Court did, in my view, was the

 

2700 Centennial Tower
fe ES | IRE 101 Marietta Street
Atlanta, GA 30303

DEPOSITION SOLUTIONS

Toll Free: 800.211.DEPO
www.esquiresolutions.com

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

following two things:

One, agreed with me that there was no termination
pre-petition. That's clear that that's what the District
Court did.

Secondly, the District Court disagreed with me and
said that this was not an option agreement.

My view in my previously issued decision was that
it was an option agreement. That was clearly rejected by the
District Court, and I respect that view, and we're now here
on remand to determine, as the District Court put it, what
rights -~ remaining rights the Debtor has under the
agreement.

The District Court did not discuss cure. The
District Court did not discuss whether or not the contract
was executory, and specifically left that, I think, to me to
decide.

My recollection is that in an earlier round of
pleadings, not the current set, there was some back and forth
over whether or not the District Court determined that this
was a secured transaction, because I believe that the
District Court used the words "to secure performance."

But the District Court did not determine that this
was a secured transaction.

So, we go back to now I am left with the question

of what this agreement is and what the Debtor's rights are

 

2700 Centennial Tower

3 S | IR BE 101 Marietta Street

" ° lL Atlanta, GA 30303
DEPOSIFID i

Toll Free: 800.211.DEPO
www.esquiresolutions.com

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

under the agreement.

At the outset of the case, and it is significant,
I think, to note that this occurred at the outset of the
case, the Debtor took the position in its Schedules and other
pleadings that this was a secured transaction.

And I believe that the reason that position was
taken was because with a secured transaction, a typical
secured transaction, you have the ability to cure missed
payments.

You have a mortgage, you have monthly payments
that were due, you missed them. You go into default.

If you couldn't cure those through a Plan, there
would be no point. And I think that was -- and I'm
speculating somewhat, but I'm guessing that that,
understandably, might have been one of the drivers behind
characterizing the agreement as a secured transaction.

The agreement is not a secure transaction. In
order for there to be a secure transaction, among other
things, there would have to be something that remotely
resembles a security agreement, and there is not.

And there would also have to be a pledge, if you
will, of property and the liening up of property that's owned
by the Debtor.

The domain name does not fit the bill. The domain

name is in escrow. The Debtor does not have title to the

 

2700 Centennial Tower
oS ] | } | ) 101 Marietta Street
Atlanta, GA 30303

DEPOSITION BF / yA

Toll Free: 800.211.DEPO
www.esquiresolutions.com

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

domain name. The Debtor cannot pledge something that it does
not own as security, so it's not a secure transaction.

In an earlier argument, I pressed Mr. Pasternak
quite hard on this point, and Mr. Pasternak said it's not an
executory contract.

This gets us to the question of: Is it an
executory contract?

And the first ground on which Mr. Magner says it's

not an executory contract is that the Debtor is judicially

estopped.

I believe that's correct.

Mr. Pasternak, I think, as a good lawyer would,
says, "No, no, no, I was arguing in the alternative." And

that's not a basis for judicial estoppel, or any other kind
of estoppel, but I think there's more to it.

I think that the position was taken in the
Schedules, in the initial filing, in many pleadings, and in
argument. And I certainly would never want to back anyone
into a corner, but I think it was properly recognized that it
had to be one or the other.

Now that the sands have shifted a little bit, to
take the position that it's an executory contract, there is
prejudiced involved in that because the case proceeded in
reliance on the position that it wasn't an executory

contract.

 

2700 Centennial Tower
) S | IR ) 101 Marietta Street
Atlanta, GA 30303

DEPOSITION SOLUTIONS

Toll Free: 800.211.DEPO
www.esquiresolutions.com

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Had there been any sense that there was some sort
of pleading in the alternative at the stage of my first
opinion, I would have disposed of that issue and said that I
would have gone through all of the different permutations of
what it could be.

So I believe that the Debtor is estopped at this
point to seek to characterize the contract as an executory
contract.

However, I want to take it several steps further,
because I don't think that's the only basis on which I can
and should rest my ruling.

Even if the Debtor were not estopped to maintain
that this is an executory contract, I find that the contract
is not an executory contract under the standard Countrymen
analysis.

The only performance of any substance whatsoever
that's yet to occur with respect to this contract is the
payment of money.

In the latest round of pleadings, the Debtor
pointed to various what I would characterize as negative
covenant-type performances as an indicator that, in fact,
there was performance due on both sides.

I don't believe that those so-called obligations
elevate this contract to the level of being an executory

contract.

 

2700 Centennial Tower

” ) S | ] | : | ) 101 Marietta Street

ae . Atlanta, GA 30303
DEPOSIFION 1 "

Toll Free: 800.211.DEPO
www.esquiresolutions.com

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

I want to go further.

Even if the contract were to be characterized as
an executory contract, I don't believe that it is capable of
being cured and assumed or assumed and cured.

And I would also note, with respect to each of
these areas, including the estoppel point, that there was
nothing that prevented the Debtor during the first 60 days of
the case from obtaining clarification on this point, seeking
an extension of time to cure, or otherwise seeking to deal
with the 108 point.

The reasons that I don't believe the contract is
capable of being assumed and cured are -- I'll state them in
the alternative.

One, as I said at the outset, I don't believe that
the District Court's opinion dealt with cure in 108. And I
do not agree with the Debtor's conflating of 108 as it deals
with termination, which the District Court clearly ruled
required a second notice and 108 as it deals with cure, so
that the time in which the Debtor would have been able to
cure has since lapsed.

If I'm wrong, and, in fact, the District Court
intended to encompass the cure provisions of 108, along with
the termination provisions, I get to the additional point
that the defaults in the contract are not capable of being

cured because they are time of the essence type defaults.

 

2700 Centennial Tower

E* S I 101 Marietta Street
a | | 2 Atlanta, GA 30303
DEPUSETION SOLUTIONS

Toll Free: 800.211.DEPO
www.esquiresolutions.com

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

295

 

 

10

In effect, the Debtor would have this contract be
turned into an open-ended agreement in which it contracted to
purchase the domain name pursuant to a set schedule,
determined that it could not perform by making the payments
that were due, and then, by affecting the filing in a way
that precluded the Debtor from the -- I'm sorry, the counter-
party from terminating, in essence gives the Debtor an open-
ended, if you will, agreement, in which at the end of the day
it tenders the contemplated payments on some time schedule,
and then gets the domain name. And that's not what Mr.
Magner contracted for.

And I believe that to construe 108 that way, and
the provisions of the Code that deal with the assumption and
assignment of executory contracts, would really create a very
large loophole in the way this is supposed to operate, and
give the Debtor, who is party to an executory contract, far
more power than anything that's contemplated by the
Bankruptcy Code.

So, notwithstanding the infirmities in the
drafting of the opinion, I believe that this is a unique
situation in which you have an un-terminated agreement that
is either not executory, or, if it is executory, it's not
capable of being assumed and cured.

What bolsters my view, as I struggled to figure

out exactly what this was, I thought, well, is it a claim?

 

2700 Centennial Tower
ES I RE 101 Marietta Street
Atlanta, GA 30303

DEPUSITION BE i

Toll Free: 800.211.DEPO
www.esquiresolutions.com

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

iil

Is this like a situation in which a widget manufacturer sells
a debtor widgets, and then doesn't pay, and then the widget
manufacturer, in the debtor's bankruptcy, there's an
agreement, but they have a claim because the debtor has the
widgets and the widget manufacturer doesn't have the money.

The difference is that the Debtor here doesn't
have the widget. The widget is in escrow, and the Debtor is
not entitled -- was not entitled to have the widget until it
received payments. The payments that were bargained for were
payments on those specific dates, which have come and gone.

Therefore, there is a failure of consideration and
there's a contract that is incapable of being further
performed in the absence of some kind of a waiver by Mr.
Magner.

Now, I acknowledge that in the latest rounds of
pleadings, and I believe we're one week away from the
deadline set for the filing of the Plan, the notion is that
the agreement would be assumed, cured, sold, et cetera.

But, in order to do that, there has to be rights
that reside in the Debtor, which the Debtor can address in
the Plan.

And for the -- I think I count five different
levels of reason that I've just articulated to you, I don't
believe that there are any such remaining rights that could

be dealt with by a Plan.

 

2700 Centennial Tower
]] : | ) 101 Marietta Street
Atlanta, GA 30303

DEPOSITION SOLUTIONS

Toll Free: 800.211.DEPO
www.esquiresolutions.com

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

12

I recognize that it's a harsh result, but this
case has always been about a harsh result. It's always been
in the absence of a settlement, one party or the other, and
we've been at this for about two years.

If I'm wrong, I will rely on the District Court to
tell me that I'm wrong.

The reason that I thought it was important to give
you a decision today, is because if I take this under
advisement it's going to go into a queue, which is
unfortunately long at this point for the first time in my
four years of being on this job. I have a queue of decisions
that probably total about 1,000 pages of writing.

And I felt that it was wrong for both of you to
have to wait for me to get to this and be kind of hanging out
there, and only then commence an appellate process.

So, my attempt here is to be sufficiently
detailed, so that if there are to be ensuing appeals, the
District Court and/or ultimately the Circuit Court will
understand the basis of my ruling. And that's why I've
proceeded as I have here today.

MR. PASTERNAK: So, we'll take the ruling from the
transcript of today's hearing?

THE COURT: Yes, and you can give me a -~- work
together to provide an order, and you can annex the

transcript as exhibit A, and the order can recite that motion

 

2700 Centennial Tower
fix ES | IR 101 Marietta Street
Atlanta, GA 30303

OLPOSITION SOLUTIONS

Toll Free: 800.211.DEPO
www.esquiresolutions.com

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

13

granted, motion denied, for the reasons set forth on the
record as reflected in the transcript attached hereto.

MR. PASTERNAK: Debtor has a Plan filing deadline,
Your Honor, of next Monday.

THE COURT: Right.

MR. PASTERNAK: What do you suggest the Debtor do?

THE COURT: Well, I don't -- I'm not in the
practice of giving legal advice.

MR. PASTERNAK: Right. Take that under
advisement.

THE COURT: So, you know, I'm not dismissing the
case.

MR. PASTERNAK: No, I mean, we're going to have to
appeal and see what happens there. But —--

THE COURT: And if it were the other way, Mr. -- I
mean, we wrangled procedurally, and Mr. Glas convinced us
that, in fact, his view was that he couldn't appeal the
District Court's decision on the option issue until there was
this ruling.

So now you have rulings that comprise, I think,
the full panoply of possibilities as to what this contract
is, and, therefore, in terms of an appeal, if you need a
finding with respect to this being suitable for an
interlocutory appeal, I think that's appropriate and I would

give you such a finding in the order.

 

2700 Centennial Tower
oS | II IR E 101 Marietta Street
Atlanta, GA 30303

DEROSINO’

Toll Free: 800.211.DEPO
www.esquiresolutions.com

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

MR. PASTERNAK: Very well, Your Honor.

14

THE COURT: Now, Mr. Glas undoubtedly is not in

such a hurry to go to the District Court, but Mr.

I would understand if you were.

Pasternak,

But, the case remains pending. There is a

deadline to submit a Plan.
The request to lift the automatic stay

purpose of issuing a termination notice is denied.

for the

And if there's any sense that there's something to

be worked out, that would be -- I would welcome the news.

MR. PASTERNAK: I'm sure, Your Honor.
THE COURT: Okay.

MR. PASTERNAK: Thank you very much.
THE COURT: Thank you.

MR. GLAS: Thank you.

(Time noted: 12:24 p.m.)

Thank you.

 

2700 Centennial Tower

2 ESQUIRE 101 Marietta Street

UFFOSINON SULUTIONS

Atlanta, GA 30303

Toll Free: 800.211.DEPO
www.esquiresolutions.com

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

15

CERTIFICATE

I, Randel Raison, certify that the foregoing is a
correct transcript from the official electronic sound
recording of the proceedings in the above-entitled matter, to
the best of my ability.

FauaRfacron

June 11, 2014

 

 

 

Randel Raison

 

2700 Centennial Tower

) S | IR . 101 Marietta Street
Atlanta, GA 30303

Toll Free: 800.211.DEPO

www.esquiresolutlons.com

 
